internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 plr-121627-02 date date distributing controlled trust trust sub shareholder trustee trustee business m plr-121627-02 business n date date state x aa bb cc dd ee ff xxx dear we respond to your representative’s letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the material information submitted for consideration is summarized below distributing a state x corporation is currently engaged directly in business m and business n the shares of distributing are all held by shareholder or for the benefit of his descendants through trust and trust distributing has aa shares of common_stock outstanding which are held in the following manner bb shares by trust cc shares by trust and dd shares by shareholder shareholder is not in a position of control as to trustee trustee of trust and does not have the power to remove trustee trustee of trust controlled is a newly created state x corporation and is wholly owned by distributing distributing and controlled use an accrual_method of accounting for each of their federal_income_tax returns with a taxable_year ending on date on date plr-121627-02 distributing sold its ownership interests in sub to a third party in a transaction unrelated to the proposed transaction discussed herein we have received financial information indicating that business m and business n each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years a difference of opinion has arisen between shareholder and trustee and trustee as trustees to trust and trust respectively regarding the future operations of the businesses of distributing business n tends to produce more stable and consistent annual returns which better matches the investment goals of the two trusts business m tends to be more sporadic and long-term in nature and possesses opportunities to expand into development activities in which additional capital contributions by the shareholders or debt could be required which shareholder favors accordingly to resolve the conflicting goals of the shareholders the following transaction is proposed i distributing will contribute cash having an approximate value of dollar_figurexxx and ee of business n to controlled the contribution ii distributing will distribute bb shares of controlled stock to trust in exchange for all of trust 1's stock in distributing distributing will distribute cc shares of controlled stock to trust in exchange for all of trust 2's stock in distributing together the distribution after the proposed transaction controlled will be wholly owned by trust and trust and distributing will be wholly owned by shareholder distributing will remain engaged directly in business n and business m controlled will be directly engaged in business n independent of distributing the taxpayers have made the following representations in connection with the proposed transaction a b the fair_market_value of the controlled stock to be received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-121627-02 c d e f g h i j k l the five years of financial information submitted on behalf of business m and business n is representative of each business’ respective present operations and with regard to each business there has been no substantial operational changes since the date of the last financial statements submitted except for the sale of distributing’s interest in sub in a transaction otherwise unrelated to the transaction proposed herein following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees and controlled may employ distributing as a consultant for its business n assets for a period not greater than ff months the distribution of controlled stock is carried out for the following corporate business purposes fit and focus the distribution of controlled stock is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv plr-121627-02 m the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and the representations as set forth above we hold as follows the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_361 sec_357 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received in the contribution will equal the basis of that asset in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 trust and trust will recognize no gain_or_loss and no amount will be included in their income upon receipt of controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock received by trust and trust in the transaction will equal the basis of the distributing stock surrendered by each of the shareholders respectively in exchange therefor sec_358 the holding_period of the controlled stock received by trust and trust in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided the respective shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 plr-121627-02 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2002_1 2002_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2002_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to each of your authorized representatives sincerely yours richard e coss senior counsel office of associate chief_counsel corporate cc
